Citation Nr: 1733600	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-27 083	)	DATE
	)
	)

THE ISSUES

1.  Entitlement to service connection for residuals of heat exhaustion, to include whether new and material evidence has been received to reopen such claim.

2.  Entitlement to service connection for hypertension.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of heat exhaustion is reopened.  To this limited extent only, the appeal of that issue is granted.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for residuals of heat exhaustion was denied in a July 2009 rating decision that was not appealed.

2.  No further evidence relevant to the Veteran's service connection claim for residuals of heat exhaustion was submitted for a period of one year following the July 2009 rating decision.

3.  Evidence submitted since the July 2009 denial was not previously considered by agency decision makers; is neither cumulative nor redundant of the evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating the Veteran's claim for service connection.


CONCLUSION OF LAW

New and material evidence has been received since the July 2009 denial became final; the criteria for reopening the previously denied claim for residuals of heat exhaustion have been met.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The heat exhaustion claim is considered reopened, and the issues of heat exhaustion and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a)-(b), 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran initially filed his claim of service connection for residuals of heat exhaustion in July 2004.  The AOJ denied service connection in an October 2004 rating decision, after which the Veteran filed a timely notice of disagreement.  The AOJ issued a Statement of the Case, and the Veteran did not file a substantive appeal to the Board.  

In December 2008, the Veteran filed to reopen the claim based on clear and unmistakable error, which the AOJ denied in a July 2009 rating decision, finding no clear and unmistakable error.  The Veteran was notified of that decision in a July 2009 letter.  The Veteran did not submit a notice of disagreement within one year of the July 2009 notice letter, nor did he submit any additional evidence respecting the claim until he filed to reopen the service connection claim for residuals of heat exhaustion in November 2011.  

As no timely notice of disagreement or new and material evidence was received during the appeal period following the July 2009 notice letter, the July 2009 rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.1103 (2016); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for residuals of heat exhaustion.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156. 

Since the July 2009 rating decision became final, the Veteran has submitted written statements and testified at an October 2016 Board hearing, describing his symptoms when he is exposed to heat for a length of time, and having to stay out of hot environments.  A friend of the Veteran's also testified about the Veteran's heat exhaustion.  Finally, the Veteran also underwent a VA examination for residuals of heat exhaustion.

In light of the above evidence, the Board finds that new and material evidence has been submitted, and that the claim is reopened.
REMAND

The Veteran seeks service connection for residuals of heat exhaustion and hypertension, both resulting from an incident during a period of active duty in June 2000 in which the Veteran went to the hospital with complaints of overheating, chest pain and shortness of breath.  

Regarding the Veteran's heat exhaustion claim, the AOJ denied the claim based on a lack of evidence of a current disability or symptoms.  The Veteran testified at the October 2016 hearing that he sought treatment for this condition at the Biloxi VA Medical Center and with a private provider, but these records are not associated with the claims file.  He testified that he brings up heat exhaustion yearly to his medical care providers.  A remand is therefore necessary to obtain these records.

As for the Veteran's hypertension claim, he testified that he was first diagnosed with hypertension at some point after the June 2000 visit to the hospital.  He testified that he was referred to a private provider who made the diagnosis, and that he later was unable to deploy based in part on this diagnosis.  The Board notes that the Veteran's Army National Guard records appear to be incomplete; for example, there is only one record regarding this deployment, a January 2005 memorandum lifting a stop loss since the Veteran was unable to deploy due to medical reasons.  There is no record of his mobilization orders, nor is there a record of service (NGB Form 22) after August 2003.  Further, an August 2004 Personnel Information Exchange System (PIES) request to verify the Veteran's periods of service and to obtain service treatment and personnel records appears to have gone unanswered.  There is no documented attempt in the record to obtain the Veteran's personnel file from the Mississippi National Guard.  In order to properly assess the Veteran's claim for service connection, it is necessary to obtain evidence of his periods of active duty service and obtain any available records reflecting the date of the Veteran's hypertension diagnosis.

The Veteran also testified that the VA prescribes his blood pressure medication.  Again, these records are not associated with the file, and should be obtained on remand. 
Finally, new examinations are necessary on remand as well, as new evidence has been received since the previous July and December 2012 examinations, triggering VA's duty to assist and provide new examinations.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Biloxi VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for residuals of heat exhaustion and hypertension that is not already of record, including from Dr. A. W.-S. in Poplarville, Mississippi.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Request the Veteran's full service personnel file from appropriate sources, including the Mississippi National Guard.  

In the case such records are unavailable, attempt to verify the Veteran's periods of active duty service in the National Guard, including his active duty periods under Title 10.

4.  Then, schedule the Veteran for a VA examination for residuals for heat exhaustion with an appropriate VA examiner.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner is to identify any current residuals of heat exhaustion the Veteran experiences, and to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heat exhaustion residuals were caused, at least in part, by his military service, to include specifically the heat event involving chest pains and shortness of breath he experienced in June 2000.

The medical opinion report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for a VA examination for hypertension with an appropriate VA examiner.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused, at least in part, by his military service, to include specifically the heat event involving chest pains and shortness of breath he experienced in June 2000.

The examiner should address whether the elevated blood pressure readings found in the Veteran's service treatment record are isolated events or indicative of the onset of hypertension.

The medical opinion report must include a complete rationale for all opinions expressed.  

6.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD 	K. Josey, Associate Counsel

Copy mailed to:	The American Legion



Department of Veterans Affairs


